Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Arthur Herman Boelter, Jr., who has been disciplined in the State of Washington, is suspended from the practice of law in Illinois for six (6) months. Respondent Arthur Herman Boelter, Jr., shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.